                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                  NO. 7:20-CR-00027-M

UNITED STATES OF AMERICA

                V.                                        ORDER OF FORFEITURE

ERIC LAMONT BURCH



       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the defendant

on May 5, 2020, and all other evidence of record, the Court finds that the following property is

hereby forfeitable pursuant to 18 U.S.C. § 924(d)(l), made applicable to this proceeding by

virtue of 28 U.S.C. § 2461(c), as ·a firearm and ammunition involved or used in a knowing

violation of 18 U.S.C. §§ 922(g) and 924, to wit:

            •   Smith & Wesson, .38 caliber revolver bearing serial no. D398986, and

            •   Any and all associated ammunition;

       AND WHEREAS, by virtue of said Memorandum of Plea Agreement, and all other

evidence of record, the United States is now entitlecl to possession of said personal property,

pursuant to Fed. R. Crim. P. 3-2.2(b)(3);

       It is hereby ORDERED, ADJUDGED, and DECREED:

       1.       That based upon the Memorandum of Plea Agreement as to the defendant, and all

other evidence of record, the United States is hereby authorized to seize the above-stated

personal property, and it is her~by forfeited to the United




            Case 7:20-cr-00027-M Document 41 Filed 08/13/20 Page 1 of 2
States for disposition in accordance with the law, including destruction, as allowed by Fed. R.

Crim. P. 32.2(b)(3). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final

as to the defendant upon entry.

       2.     That upon sentencing and issuance of the Judgment and Commitment Order, the

Clerk of Court is directed to incorporate a reference to this Order of Forfeiture in the applicable

section of the Judgment, as required by Fed. R. Crim. P. 32.2(b)(4)(B).

       SO ORDERED, this the 13 th day of August, 2020.




                                    ~a.Im~✓ 51
                                     UNITED STATES DISTRICT JUDGE




                                                2




            Case 7:20-cr-00027-M Document 41 Filed 08/13/20 Page 2 of 2
